09-1776-ag
    Maniruzzaman v. Holder
                                                                                   BIA
                                                                              Romig, IJ
                                                                          A 099 661 278
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of                 Appeals
    for the Second Circuit, held at the Daniel Patrick                 Moynihan
    United States Courthouse, 500 Pearl Street, in the                 City of
    New York, on the 18 th day of February, two thousand               ten.

    PRESENT:
             RALPH K. WINTER,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________

    MOHAMMAD MANIRUZZAMAN,
             Petitioner,

                       v.                                  09-1776-ag
                                                           NAC
    ERIC H. HOLDER, JR., U.S. ATTORNEY
    GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:                   Mohammad Maniruzzaman,pro se,
                                      Jamaica, NY.
    FOR RESPONDENT:                   Tony West, Assistant Attorney
                                      General; Ernesto H. Molina, Jr.,
                                      Assistant Director; Gladys M.
                                      Steffens Guzmán, Trial Attorney,
                                      Office of Immigration Litigation,
                                      Washington D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Mohammad Maniruzzaman, a native and citizen of

Bangladesh, seeks review of the April 2, 2009, order of the

BIA affirming the August 3, 2007, decision of Immigration

Judge (“IJ”) Jeffrey L. Romig denying his application for

asylum,   withholding   of    removal,     and   relief        under    the

Convention   Against    Torture       (“CAT”).    In      re     Mohammad

Maniruzzaman, No. A 099 661 278 (B.I.A. Apr. 2, 2009), aff’g

No. A 099 661 278 (Immig. Ct. N.Y. City Aug. 3, 2007).                   We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    Where, as here, the BIA affirms the IJ’s decision and

emphasizes particular aspects of it, we review both the BIA’s

and the IJ’s opinions.       Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).        We review the agency’s factual

findings, including adverse credibility findings, under the

substantial evidence standard.        8 U.S.C. § 1252(b)(4)(B); see

also Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).               This

Court reviews de novo questions of law and the application of


                                  2
law to undisputed fact.         Bah v. Mukasey, 529 F.3d 99, 110 (2d

Cir. 2008).

    Because Maniruzzaman is a pro se petitioner, we construe

his arguments broadly.      See Weixel v. Bd. of Educ., 287 F.3d

138, 145-46 (2d Cir. 2002) (in the context of a motion to

dismiss, construing pro se plaintiff’s pleadings so as to

“raise the strongest arguments that they suggest”) (internal

quotation marks omitted).         Even construing his brief broadly,

however, Maniruzzaman fails to challenge either the agency’s

adverse    credibility    determination           or   its   denial    of    his

application for asylum and withholding of removal.                    Thus, he

has waived any challenge to these determinations and we will

not address them on appeal.            See Yueqing Zhang v. Gonzales,

426 F.3d 540, 541 n.1 (2d Cir. 2005).

    The only agency determination Maniruzzaman challenges in

his brief is its denial of his application for CAT relief.                    We

conclude    that   substantial         evidence        supported     the    IJ’s

determination that Maniruzzaman did not establish that he

would   more   likely    than    not       be   tortured     if   returned    to

Bangladesh.     See 8 U.S.C. § 1252(b)(4)(B).                     In assessing

whether it is more likely than not that an applicant would be

tortured, the IJ must consider all relevant evidence including


                                       3
evidence of past torture and current conditions in the country

of removal.      8 C.F.R. § 1208.16(c)(3).                  The IJ found that

Maniruzzaman’s        allegations      of     past     torture       were     “not

credible,” and gave his testimony “no weight as evidence of

past torture.”        Therefore, to the extent that Maniruzzaman

relies on this testimony as evidence that he was tortured in

the   past,     the    IJ’s     adverse       credibility         determination

necessarily precludes success on his claim for CAT relief.

See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523

(2d   Cir.   2005);    see    also   Xiao    Ji   Chen      v.   U.S.    Dep’t   of

Justice, 471 F.3d 315, 342 (holding that the weight afforded

to an applicant’s evidence lies largely within the discretion

of the IJ).

      Furthermore, after considering the additional documentary

evidence      Maniruzzaman       submitted,          noting      factors       that

undermined the authenticity of this evidence, the IJ properly

concluded     that    the    documents      “d[id]    not     support     a   clear

probability of torture if [Maniruzzaman] were now to return to

Bangladesh.”     After examining the record, we conclude that the

remaining evidence that was not undermined by the IJ’s adverse

credibility      determination         would         compel      a      reasonable

adjudicator     to    conclude       that    someone     in      Maniruzzaman’s



                                       4
particular   circumstances   would   not   likely   be   tortured   if

returned to Bangladesh.      See 8 U.S.C. § 1252(b)(4)(B); see

also Xiao Ji Chen, 471 F.3d at 342.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                5